QUAYLE ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Fig. 1 and Fig. 2 the labels “O” are not placed in proper locations.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sprague et al. (U.S. Pre-Grant Publication No. 20090134319) discloses scanners and scanned beam systems that use MEMS scanners, particularly MEMS oscillators having actuators with multiplexed drive signals.
Jeanne et al. (U.S. Pre-Grant Publication No. 20170153186) discloses a multi-axis positioning system that may be used in conjunction with an inspection system.
Shi et al. (U.S. Pre-Grant Publication No. 20180246308) discloses a stimulated-emission-depletion (STED) super-resolution microscope including an excitation light source, a depletion light source , an excitation light expanded beam alignment system, a spiral-shaped phase plate, a Bessel beam generating system, a depletion light focus lens, a beam combination system , an objective lens, a piezoelectric scanning system, a filter, a signal collection system, and a single-photon detector..
This application is in condition for allowance except for the following formal matters, applicants are advised to review and verify the relationship of bold red limitations to provide proper antecedent bases (e.g. the limitations that previously claimed, should later referred with “the” or “said” and the different limitations should not be disclosed with the same terms.)
1. A three-degrees-of-freedom angle adjustment device driven by piezoelectric ceramics, comprising: a Z-direction deflection mechanism (1), an X-direction deflection mechanism (2), a Y-direction deflection mechanism (3), and a stage (4), which are sequentially connected; the Z-direction deflection mechanism (1) is located in an XOY plane as a device mounting base, the X-direction deflection mechanism (2) is located in a YOZ plane, and the Y-direction deflection mechanism (3) is located in an XOZ plane; 
wherein the Z-direction deflection mechanism (1) comprises a mounting substrate (1-1), a first pre-compressed piezoelectric stack actuator (1-2), a first Z-direction deflection beam (1-3), a second pre-compressed piezoelectric stack actuator (1-4), a Z-direction deflection block (1-5) and a second Z-direction deflection beam (1-6); the mounting substrate (1-1) is respectively connected to the first Z-direction deflection beam (1-3) and the second Z-direction deflection beam (1-6) by flexure hinges; the first Z-direction deflection beam (1-3) and the second Z-direction deflection beam (1-6) are connected to the Z-direction deflection block (1-5) through flexure hinges; two sides without the flexure hinges of the Z-direction deflection block (1-5) are mounting grooves; the first pre-compressed piezoelectric stack actuator (1-2) and the second pre-compressed piezoelectric stack actuator (1-4) are mounted in the mounting substrate (1-1) with one end embedded in the mounting substrate (1-1) and the other end respectively mounted through a flexure hinge in a groove where the second Z-direction deflection beam (1-6) and the first Z-direction deflection beam (1-3) are connected; 
wherein the X-direction deflection mechanism (2) comprises a frame cut from a single piece of metal and two piezoelectric stacks, which has a base (2-1) formed by an axially symmetric metal frame having an upward concave shape; an internal groove of the base (2-1) is used for mounting with the Y-direction deflection mechanism (3), and two internal top ends of the base (2-1) are connected to a first X-direction deflection beam (2-3) and a second X-direction deflection beam (2-5) through external flexure hinges; internal sides of the first X-direction deflection beam (2-3) and the second X-direction deflection beam (2-5) are connected to an X-direction deflection block (2-4) through internal flexure hinges; the X-direction deflection block (2-4) is a metal block with a downward concave shaped for mounting with a Y-direction deflection block (3-4) in the Y-direction deflection mechanism (3); a bottom of the base (2-1) has two protruding metal blocks which form a recessed mounting groove (2-8), so as to mount with the mounting grooves of the Z-direction deflection block (1-5) on the Z-direction deflection mechanism (1); bottoms of the first X-direction deflection beam (2-3) and the second X-direction deflection beam (2-5), which are near the base (2-1), are respectively provided with a metal cap connected by a bottom flexure hinge, for mounting the piezoelectric stacks and guiding; lower ends of a first X-direction piezoelectric stack (2-2 and a second X-direction piezoelectric stack (2-6) are mounted on the base (2-1), and upper ends are respectively connected to the first X-direction deflection beam (2-3) and the second X-direction deflection beam (2-5) by the metal cap; 
wherein the Y-direction deflection mechanism (3) comprises a frame cut from a single piece of metal and two piezoelectric stacks, which has a rigid base (3-1) with a bottom groove for positioning with a bottom groove of the X-direction deflection mechanism (2); the Y-direction deflection mechanism (3) and the X-direction deflection mechanism (2) are vertically mounted, and are ensured to cooperate by processing sizes; two internal top ends of the rigid base (3-1) are connected to a first Y-direction deflection beam (3-3) and a second Y-direction deflection beam (3-5) through external flexure hinges; ends of the first Y-direction deflection beam (3-3) and the second Y-direction deflection beam (3-5), which are near the rigid base (3-1), are connected to piezoelectric stack mounting caps by bottom flexure hinges; internal sides of the first Y-direction deflection beam (3-3) and the second Y-direction deflection beam (3-5) are connected to the Y-direction deflection block (3-4) by internal flexure hinges; the Y-direction deflection block (3-4) is a metal block with a groove on a top surface, and the groove is used for mounting the X-direction deflection block (2-4); lower ends of a first Y-direction piezoelectric stack (3-2) and a second Y-direction piezoelectric stack (3-6) are mounted on the rigid base (3-1), and upper ends are respectively mounted on the piezoelectric stack mounting caps of the first Y-direction deflection beam (3-3) and the second Y-direction deflection beam (3-5); 
wherein a top surface of the stage (4) is an object mounting plane, and a shape thereof is determined according to an object; a bottom of the stage (4) is an X-Y bidirectional groove, which is respectively connected to the X-direction deflection block (2-4) and the Y-direction deflection block (3-4); after mounting, the X-direction deflection block (2-4) and the Y-direction deflection block (3-4) are integrated.

2. The three-degrees-of-freedom angle adjustment device, as recited in claim 1, wherein joint portions between the Z-direction deflection mechanism (1) and the X-direction deflection mechanism (2) are connected by a screw, and joint portions between the X-direction deflection mechanism (2) and the Y-direction deflection mechanism (3) are connected by a screw; the stage (4) is connected by a screw to a deflection block formed by mounting the X-direction deflection mechanism (2) and the Y-direction deflection mechanism (3).

3. An adjusting method of the three-degrees-of-freedom angle adjustment device driven by piezoelectric ceramics as recited in claim 1, comprising steps of: 
for a Z-direction deflection mechanism (1), applying a pair of equal voltages to a first pre-compressed piezoelectric stack actuator (1-2) and a second pre-compressed piezoelectric stack actuator (1-4) mounted in the Z-direction deflection mechanism (1) for generating a pair of displacements with equal magnitudes and opposite directions based on an inverse piezoelectric effect of a piezoelectric material, wherein the first pre-compressed piezoelectric stack actuator (1-2) and the second pre-compressed piezoelectric stack actuator (1-4) respectively push a second Z-direction deflection beam (1-6) and a first Z-direction deflection beam (1-3) connected through flexure hinges to deflect in elongation directions, so as to deflect a. Z-direction deflection block (1-5) located in a middle through flexure hinges; and the Z-direction deflection block (1-5) drives the entire adjustment device to deflect in a Z direction; 
for an X-direction deflection mechanism (2), applying a pair of differential voltages to a first X-direction piezoelectric stack (2-2) and a second X-direction piezoelectric stack (2-6) mounted in the X-direction deflection mechanism (2) for generating a pair of differential displacement outputs based on the inverse piezoelectric effect, wherein the first X-direction piezoelectric stack (2-2) and the second X-direction piezoelectric stack (2-6) respectively push a first X-direction deflection beam (2-3) and a second X-direction deflection beam (2-5) connected through bottom flexure hinges to deflect around external flexure hinges; so as to deflect an X-direction deflection block (2-4) around an X axis through internal flexure hinges, thereby driving a stage (4) to deflect in an X-axis direction; and 
for a Y-direction deflection mechanism (3), applying a pair of differential voltages to a first Y-direction piezoelectric stack (3-2) and a second Y-direction piezoelectric stack (3-6) mounted in the Y-direction deflection mechanism (3) for generating a pair of differential displacement outputs based on the inverse piezoelectric effect, 
wherein the first Y-direction piezoelectric stack (3-2) and the second Y-direction piezoelectric stack (3-6) push a first Y-direction deflection beam (3-3) and a second Y-direction deflection beam (3-5) connected through bottom flexure hinges to deflect around internal flexure hinges, so as to deflect a Y-direction deflection block (3-4) around a Y axis through internal flexure hinges, thereby driving the stage (4) to deflect in a Y direction; wherein deflections in the X, Y, and Z directions are independently driven, X and Y outputs rarely affect each other, and a Z-direction output is independent; the entire adjustment device has no mechanical friction, and three-axis high-precision angle independent adjustment is achieved.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4 December 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837